Appeal from a judgment of the County Court of St. Lawrence County (Nicandri, J.), rendered October 28, 2002, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
Defendant, waiving his right to appeal, pleaded guilty to the crime of criminal sale of a controlled substance in the third degree. Defendant was sentenced as a second felony offender to a prison term of 6 to 12 years. On appeal, defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record and defense counsel’s brief, we agree. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Mercure, J.P., Crew III, Carpinello, Mugglin and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.